NOTE AND WARRANT PURCHASE AGREEMENT
 
This Note and Warrant Purchase Agreement, dated as of ____________, 2007, (this
“Agreement”) is entered into by and among New Design Cabinets, Inc., a Nevada
corporation (the “Company”), and the persons and entities listed on signature
page hereto (each an “Investor” and, collectively, the “Investors”).
 
RECITALS
 
A. On the terms and subject to the conditions set forth herein, each Investor is
willing to purchase from the Company, and the Company is willing to sell to such
Investor, a convertible promissory note in the principal amount set forth
opposite such Investor’s name on the signature page hereto, together with a
related warrant to acquire shares of the Company’s common stock, $.001 par value
(the “Common Stock”).
 
B. Capitalized terms not otherwise defined herein shall have the meaning set
forth in the form of Note (as defined below) attached hereto as Exhibit A.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1. The Notes and Warrant.
 
(a) Issuance of Notes and Warrants. At the Closing (as defined below), the
Company agrees to issue and sell to each of the Investors, and, subject to all
of the terms and conditions hereof, each of the Investors severally agrees to
purchase a convertible promissory note in the form of Exhibit A hereto (each, a
“Note” and, collectively, the “Notes”) in the principal amount set forth
opposite the respective Investor’s name on the signature page hereto. The
obligations of the Investors to purchase Notes are several and not joint.
 
(b) In consideration for the purchase by the Investors of the Notes, the Company
will issue to each Investor a warrant in the form attached hereto as Exhibit B
(each, a “Warrant” and, collectively, the “Warrants”) to purchase up to a number
of shares of Common Stock equal to the number of shares set forth opposite each
Investor’s name on the signature page hereto.
 
(c) Delivery. The sale and purchase of the Notes and Warrants shall take place
at a closing (the “Closing”) to be held at such place and time as the Company
and the Investors may determine (the “Closing Date”). Within five (5) days of
the Closing, the Company will deliver to each of the Investors the respective
Note and Warrant to be purchased by such Investor, against receipt by the
Company of the corresponding purchase price set forth on the signature
page hereto (the “Purchase Price”). Each of the Notes and Warrants will be
registered in such Investor’s name in the Company’s records.


--------------------------------------------------------------------------------



2. Representations and Warranties of the Company. The Company represents and
warrants to each Investor that:
 
(a) Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a Material Adverse Effect.
 
(b) Authority. The execution, delivery and performance by the Company of each
Transaction Document to be executed by the Company and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company.
 
(c) Enforceability. Each Transaction Document executed, or to be executed, by
the Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.
 
(d) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not (i)
violate the Company’s Articles of Incorporation or Bylaws, as amended, as the
case may be (“Charter Documents”), or any material judgment, order, writ,
decree, statute, rule or regulation applicable to the Company; (ii) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate (whether after the giving of notice or lapse of time
or both), any material mortgage, indenture, agreement, instrument or contract to
which the Company is a party or by which it is bound; or (iii) result in the
creation or imposition of any lien upon any property, asset or revenue of the
Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.
 
(e) Approvals. Other than in connection with the requisite filings under
applicable “Blue Sky” laws and the filing with the Securities and Exchange
Commission (the “SEC”) of a Form D, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement, in each case in accordance
with the terms hereof or thereof.
 
(f) No Violation or Default. The Company is not in violation of or in default
with respect to (i) its Charter Documents or any material judgment, order, writ,
decree, statute, rule or regulation applicable to such Person; or (ii) any
material mortgage, indenture, agreement, instrument or contract to which such
Person is a party or by which it is bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), where, in
each case, such violation or default, individually, or together with all such
violations or defaults, could reasonably be expected to have a Material Adverse
Effect.

-2-

--------------------------------------------------------------------------------



(g) Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Company, threatened against the Company at law or in equity in any court or
before any other governmental authority that if adversely determined (i) would
(alone or in the aggregate) have a Material Adverse Effect or (ii) seeks to
enjoin, either directly or indirectly, the execution, delivery or performance by
the Company of the Transaction Documents or the transactions contemplated
thereby.
 
(h) Taxes. Within the times and in the manner prescribed by law, the Company has
filed all federal, state and local tax returns required by law and has paid all
taxes, assessments and penalties due and payable.
 
(i) OTCBB Compliance. The Company is in compliance with all requirements for,
and its Common Stock is quoted on the Electronic Over-the-Counter Bulletin Board
system.
 
(j) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC (the “SEC
Documents”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(k) Capitalization. The authorized capital stock of the Company currently
consists of 250,000,000 shares of Common Stock and 50,000,000 shares of
preferred stock, $.001 par value (the “Preferred Stock”), of which 55,000,000
shares of Common Stock and no shares of Preferred Stock are issued and
outstanding. Except as set forth below, there are no outstanding shares of
Preferred Stock, options, rights, warrants, debentures, instruments, convertible
securities or other agreements or commitments obligating the Company to issue
any additional shares of its capital stock of any class. Concurrently with the
Closing, the Company will close a private placement of Common Stock of up to
$10.0 million (the “Private Placement”). Assuming the Private Placement is fully
subscribed for, and that all $10.0 million of Common Stock is purchased by the
investors, immediately after the closing of the Private Placement, the investors
in the Private Placement will receive an aggregate of 14,285,714 shares of
Common Stock and warrants to purchase 7,142,857 shares of Common Stock. In
addition, concurrently with the Closing, the Company will close a private
placement of Series A preferred stock, $.001 par value (the “Series A Preferred
Stock”) for $5.0 million (the “Series A Private Placement”). The investor in the
Series A Private Placement will receive an aggregate of 7,142,857 shares of
Series A Preferred Stock and a warrant to purchase 1,785,714 shares of Common
Stock. As a result, after giving effect to the Private Placement and the Series
A Private Placement, there will be 69,285,714 shares of Common Stock, 7,142,857
shares of Series A Preferred Stock and 8,928,571 shares of Common Stock
underlying warrants issued and outstanding.

-3-

--------------------------------------------------------------------------------


 
(l) General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Notes or Warrants.
 
(m) Accuracy of Information Furnished. None of the Transaction Documents and
none of the other certificates, statements or information furnished to Investors
by or on behalf of the Company in connection with the Transaction Documents or
the transactions contemplated thereby contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
3. Representations and Warranties of U.S. Investors. Each Investor that is a
U.S. Person (as defined under Regulation S of the Securities Act), for that
Investor alone, represents and warrants to the Company upon the acquisition of
the Note and the Warrants as follows:
 
(a) Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Each of this Agreement, the Note and the Warrant issued to such
Investor is a valid and binding obligation of the Investor, enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
 
(b) Securities Law Compliance. Such Investor has been advised that the Note, the
Warrant and the underlying securities have not been registered under the
Securities Act, or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. Such Investor has not been formed solely for the purpose of making
this investment and is purchasing the Note or Warrant to be acquired by such
Investor hereunder for its own account for investment, not as a nominee or
agent, and not with a view to, or for resale in connection with, the
distribution thereof. Such Investor has such knowledge and experience in
financial and business matters that such Investor is capable of evaluating the
merits and risks of such investment, is able to incur a complete loss of such
investment and is able to bear the economic risk of such investment for an
indefinite period of time. Such Investor is an accredited investor as such term
is defined in Rule 501 of Regulation D under the Securities Act.

-4-

--------------------------------------------------------------------------------



(c) Access to Information. Such Investor acknowledges that the Company has given
such Investor access to the corporate records and accounts of the Company and to
all information in its possession relating to the Company, has made its officers
and representatives available for interview by such Investor, and has furnished
such Investor with all documents and other information required for such
Investor to make an informed decision with respect to the purchase of the Note
and the Warrant.
 
4. Representations and Warranties of Non-U.S. Investors. Each Investor that is
not a U.S. Person (as defined under Regulation S of the Securities Act), for
that Investor alone, represents and warrants to the Company upon the acquisition
of the Note and the Warrant as follows:
 
(a) Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Each of this Agreement, the Note and the Warrant issued to such
Investor is a valid and binding obligation of the Investor, enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
 
(b) Securities Law Compliance. The Investor is not purchasing the Note or the
Warrant for the account or benefit of any person, entity, group or organization
that resides in the United States or has a place of business in the United
States. The Investor did not receive an offer to subscribe for the Note or
Warrant in the United States, and this Agreement is being executed and entered
into outside of the United States. The Investor agrees to transfer the Note, the
Warrant and the shares of Common Stock underlying the Note and Warrant only in
accordance with the provisions of Regulation S promulgated under the Securities
Act, pursuant to registration under the Securities Act or pursuant to an
available exemption from registration under the Securities Act. Any transfer in
violation of the preceding sentence will be null and void and the Company will
not recognize any such attempted transfer. The undersigned acknowledges that the
securities are characterized as “restricted securities” under U.S. federal
securities laws and may be resold without registration under the Securities Act
only in certain limited circumstances. All certificates representing such
securities will bear legends to this effect.
 
(c) Access to Information. Such Investor acknowledges that the Company has given
such Investor access to the corporate records and accounts of the Company and to
all information in its possession relating to the Company, has made its officers
and representatives available for interview by such Investor, and has furnished
such Investor with all documents and other information required for such
Investor to make an informed decision with respect to the purchase of the Note
and the Warrant.

-5-

--------------------------------------------------------------------------------


 
5. Registration Rights.
 
(a) Registration Statement. Upon the consummation of the PIPE, the Company will
file a registration statement (the “Registration Statement”) covering, for the
Investor, 100% of such Investor’s Common Stock issuable upon conversion of the
Repayment Amount (if any), and the Common Stock issuable upon exercise of the
Warrant no later than thirty (30) calendar days after the Company closes the
PIPE (the “Filing Date”), except that if the SEC limits the number of securities
that may be registered on the Registration Statement, such number of securities
shall be cutback (in the following order) to comply with any such limitation
imposed by the SEC: (i) shares of Common Stock underlying any and all warrants
to be registered, (ii) Common Stock and (iii) shares of Common Stock underlying
Series A Preferred Stock. Any required cutbacks shall be applied to the
Investors pro-rata in accordance with the number of securities sought to be
included in such Registration Statement. The Company shall use its best efforts
to have the Registration Statement declared effective by the SEC as soon as
possible after the Filing Date.
 
(b) Penalty. If the Registration Statement is not filed within thirty (30)
calendar days of the closing of the PIPE or is not declared effective by the SEC
for any reason within one hundred fifty (150) calendar days after the closing of
the PIPE, the Company will be required to pay the Investor an amount (the
“Periodic Amount”) equal to 1.5% of the principal sum of the Note for each
thirty (30) day period (pro rated for a shorter period), in each case until the
Registration Statement is filed or declared effective, as the case may be. In no
event will the aggregate Periodic Amounts exceed 10% of the principal sum of the
Notes. Periodic Amount payments shall be made by the Company to the Investor if
effectiveness of the Registration Statement is suspended for more than thirty
(30) consecutive days. In no event shall the Company be liable for liquidated
damages as to any shares of Common Stock or any shares of Common Stock
underlying the Warrants which are not permitted by the SEC to be included in the
Registration Statement solely due to comments received by the Company from the
SEC.
 
(c) Information Requirements. The Company may request the Investor to furnish
the Company with such information with respect to the Investor and the
Investor’s proposed distribution of securities being purchased hereunder
pursuant to the Registration Statement as the Company may from time to time
reasonably request in writing or as shall be required by law or by the SEC in
connection therewith, and the Investor agrees to furnish the Company with such
information.
 
6. Conditions to Closing of the Investors. Each Investor’s obligations at the
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
all of the Investors:
 
(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
governmental agencies, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes
and Warrants.

-6-

--------------------------------------------------------------------------------



(c) Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes and Warrants shall be legally
permitted by all laws and regulations to which the Investors or the Company are
subject.
 
(d) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Investors.
 
(e) Transaction Documents. The Company shall have duly executed and delivered to
the Investors the following documents:
 

 (i)
This Agreement; and

 

  (ii)
Each Note and Warrant issued hereunder.

 
7. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Notes and Warrants at the Closing is subject to the fulfillment, on
or prior to the Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:
 
(a) Representations and Warranties. The representations and warranties made by
the Investors in Section 3 and Section 4, as the case may be, shall be true and
correct when made, and shall be true and correct on the Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
governmental agencies, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes
and Warrants.
 
(c) Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes and Warrants shall be legally
permitted by all laws and regulations to which the Investors or the Company are
subject.
 
(d) Purchase Price. Each Investor shall have delivered to the Company the
Purchase Price in respect of the Note and Warrants being purchased by such
Investor referenced in Section 1(b) hereof.
 
8. Miscellaneous.
 
(a) Origination Fee. On or prior to the Repayment Date, the Company shall pay
the Investor an amount equal to 5% of the principal sum of the Note in
consideration for the purchase by the Investor of the Note.

-7-

--------------------------------------------------------------------------------


 
(b) Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and Investors
holding a Majority in Interest.
 
(c) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada or of any other state.
 
(d) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
(e) Successors and Assigns. Subject to the restrictions on transfer described in
Sections 8(e) and 8(f) below, the rights and obligations of the Company and the
Investors shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(f) Registration, Transfer and Replacement of the Notes. The Company will keep,
at its principal executive office, books for the registration and registration
of transfer of the Notes. Prior to presentation of any Note for registration of
transfer, the Company shall treat the Person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date of the
Note so surrendered and registered in the name of such Person or Persons as
shall have been designated in writing by such holder or its attorney for the
same principal amount as the then unpaid principal amount of the Note so
surrendered. Upon receipt by the Company of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of any
Note and (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date of such
Note.
 
(g) Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of Investors holding a Majority in
Interest.
 
(h) Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

-8-

--------------------------------------------------------------------------------



(i) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to a Investor, at such
Investor’s address or facsimile number set forth on the signature page hereto,
or at such other address as such Investor shall have furnished the Company in
writing, or (ii) if to the Company, at 9440 Little Santa Monica Blvd., Suite
401, Beverly Hills, CA 90210, Attn: Katharine Alade, facsimile: (310) 402-5931,
or at such other address or facsimile number as the Company shall have furnished
to the Investors in writing. All such notices and communications will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.
 
(j) Separability of Agreements; Severability of this Agreement. The Company’s
agreement with each of the Investors is a separate agreement and the sale of the
Notes and Warrants to each of the Investors is a separate sale. Unless otherwise
expressly provided herein, the rights of each Investor hereunder are several
rights, not rights jointly held with any of the other Investors. Any invalidity,
illegality or limitation on the enforceability of the Agreement or any part
thereof, by any Investor whether arising by reason of the law of the respective
Investor’s domicile or otherwise, shall in no way affect or impair the validity,
legality or enforceability of this Agreement with respect to other Investors. If
any provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.
 
[Signature Page Follows]

-9-

--------------------------------------------------------------------------------



The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.


COMPANY:
 
NEW DESIGN CABINETS, INC.,
a Nevada corporation
   
By:
 
Name:
Luis Goyzueta
Title:
President
   
INVESTOR:
   
By:
 
Name:
 
Title:
 



Address
 
Note Amount
 
Warrant
     
$
 
(1)
 
 
(2)
                                               

 

(1)
All payments on account of the Note shall be made by check or wire transfer,
payable in  United States dollars, in accordance with wire instructions to be
provided by the Company.




(2)
For every $3.50 invested in the Company, the Investor shall receive one (1)
Warrant to  purchase one (1) share of Common Stock.


--------------------------------------------------------------------------------

